In a consolidated proceeding for a construction of the testator’s will and for a determination of his widow’s right of election under section 18 of the Decedent Estate Law, the appeal is from so much of an order of the Surrogate’s Court, Queens County, as directs the executor to pay to his attorney and to a special guardian the amounts fixed by the Surrogate as the value of their services rendered in the Court of Appeals, on an appeal from an order of this court. (Matter of Shupack, 1 A D 2d 841, mod. 1 R Y 2d 482.) Order insofar as appealed from, unanimously affirmed, *934with a separate bill of $10 costs and disbursements to each respondent, payable out of the estate. No opinion. Present •— Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.